Title: To Thomas Jefferson from Nicolas Gouin Dufief, 14 April 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


            Monsieur,
              14 Avril. 1802
            Vous recevrez sous peu de jours un second exemplaire de l’élégante traduction des Oeuvres de Senèque, (prix 9 dollars les 6 volumes brochés) & le Lucrèce Latin français. J’ai parcouru avec attention les catalogues des Principaux Libraires de Paris, Il n’y est fait aucune mention d’une Edition de Seneque, traduite par la Grange avec le texte original—ce qui me porte à croire qu’il n’en existe réellement point—Je ne laisserai pas de donner ordre à mon libraire de m’envoyer un exemplaire de cette edition si toutefois elle avoit été publiée—Dans ce cas Je reprendrois celle que je vous adresse. La Religieuse & le bon Sens en petits formats Seront particulierement recommandés ainsi que l’exposition du Systême du monde par le profond Géomètre La Place. Le Bâtiment qui doit porter ma demande ne partant que dans quinze jours ou 3 Semaines Je pourrai faire exécuter les ordres qu’on m’enverra avant ce tems-là—
            Je Suis avec un profond respect votre tres devoué Serviteur
            N. G. Dufief
           
            Editors’ Translation
            Sir,
              14 Apr. 1802
            You will receive in a few days a second copy of the elegant translation of the works of Seneca (price nine dollars for the six paper-bound volumes) and the Latin-French Lucretius. I have attentively consulted the catalogues of the principal Parisian booksellers; there is no mention therein of an edition of Seneca translated by La Grange with the original text, which leads me to think that it does not really exist. I will not fail to order a copy of that edition from my bookseller if in fact it has been published. In that case, I shall return the one I am sending you. La Religieuse and Le bon sens in small format will be specially ordered again as well as the Exposition du systême du monde by the profound geometer La Place. Since the ship that will carry my request will not leave for two or three weeks, I can dispatch orders that are sent to me before then.
            I am, with deep respect, your very devoted servant,
            N. G. Dufief
          